Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Darrell P. Harris appeals the district court’s order granting Defendants summary judgment on his civil rights claims against them. We have reviewed the record and find no reversible error. Accordingly, we deny as moot Harris’ motion for stay of the district court proceedings pending appeal, deny Appellees’ motion to strike Harris’ motion for stay, and affirm the district court’s order. Harris v. Ulmer, No. 1:14-cv-02470-JFM (D. Md. filed May 6, 2016, entered May 9, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED